DETAILED ACTION
A complete action on the merits of pending claims 1-15 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 states that the first and second treatment areas are not in the middle of the jaw.  However, claim 1 states that the first treatment area is in along the longitudinal axis.  It would appear from the specification that the first treatment area is in the middle but the two different second treatment areas are not in the middle.
Claim 9 states that the first direction is towards an outer edge and the second direction perpendicular to the longitudinal axis from the center.  First, it is unclear what the outer edge is on.  If it is the outer edge of the jaw, it would seem that the first and second direction are the same.  Claim 10 is rejected as being dependent on claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi US 6736813 in view of Odom US 20080015575.
Regarding claim 1, 11, 14, and 15, Yamauchi teaches an elongated treatment tool configured to be attached to the energy source apparatus to receive electrical energy (Fig. 1), the elongated treatment tool includes a main body (Fig. 1 63), a shaft (Fig. 1 61), and a treatment portion all of which being attached to one another and being disposed on a longitudinal axis thereof (Fig. 1 62), the treatment portion being used to grip a treatment target so as to apply appropriate gripping pressure to a point where the treatment target is to coagulate and to form a sealed region therein from an initial stage to a terminal stage of the treatment (col 1 lines 20-22), the treatment portion includes: a first treatment surface having a first electrically insulative surface (Fig. 8 95a) and a first electrically conductive electrode (Fig. 8 electrode 96) each of which extends along the longitudinal axis of the first electrically insulative surface (Figs. 1 and 8), a second treatment surface having a second electrically insulative surface (Fig. 8 82) and a second electrically conductive electrode each of which extends along the longitudinal axis of the second insulative surface (Fig. 8 electrodes 83 and 84), the second treatment surface being rotatable with respect to the first treatment surface about a turn shaft perpendicular to the longitudinal axis (Figs. 3B and 4A), and the second electrically conductive electrode and the first electrically insulative surface abut against one another thereby to keep the first electrically conductive electrode and the second electrically conductive electrode being spaced apart from one another (Fig. 8 and col 10 lines 37-50).
Yamauchi does not explicitly teach energy source apparatus having respective high frequency and heater power supplies a heater disposed on the first electrode to generate heat when supplied with the heater power supply wherein when the second treatment surface is brought into abutment against the first treatment surface
 	Odom, in an analogous device teaches adding a heating element 824 under the electrode (Fig. 11) the heating elements are powered by a generator 551 (par. [0046]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the electrode assembly of Yamauchi with the heating element of Odom.  The heating element allows for increased electrode mass, more stable temperatures, and better sealing of tissue (Odom par. [0039]).
Regarding claim 2, the combination of Yamauchi with Odom teaches with wherein the heater located centrally in the widthwise directions perpendicular to the longitudinal axis. Odom teaches that the heating element is under the electrode.  The electrode in Yamauchi is in the middle of the jaw.  Thus, the heater is centrally located.
Regarding claims 3 and 7, Yamauchi teaches wherein the first treatment surface and the second treatment surface each of which extends along the longitudinal axis; and the first treatment surface and the second treatment surface have respective abutment surfaces that are electrically insulative and being disposed when the second treatment surface is brought into abutment against the first treatment surface (Fig. 8 and col 10 lines 37-50).
Regarding claim 4, See 112(b) rejection above.  Yamauchi teaches wherein the first treatment surface and the second treatment surface are disposed in areas outside of the center in the widthwise directions perpendicular to the longitudinal axis (Fig. 8 it can be interpreted that since both treatment areas are the entire jaw there are portions that treat that are not directly in the middle).
Regarding claim 13, the combination of Yamauchi with Odom teaches wherein the respective first and second electrically conductive electrodes include respective first and second electrically conductive electrode surfaces (Yamauchi Fig. 8 surfaces facing electrode surfaces facing each other) wherein the heater is disposed on a side of the first electrically conductive electrode (Yamauchi Fig. 8 and Odom Fig. 11 the heating element is on the bottom side of the electrode).
Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi and Odom as applied to claims 1 and 11 above, and further in view of Johnson US 20050113826.
Regarding claims 5, 6, and 12, wherein the first electrode includes a first electrode surface; the second electrode includes a second electrode surface (Yamauchi Fig. 8 surfaces facing electrode surfaces facing each other); the first treatment surface extends along the longitudinal axis; the heater being disposed on a side of the first electrode that is opposite to the first electrode surface (Yamauchi Fig. 8 and Odom Fig. 11 the heating element is on the bottom side of the electrode).
Yamauchi and Odom do not explicitly teach wherein the first electrode includes a first electrode surface; the second electrode includes a second electrode surface; the first insulative surface of the first treatment surface protrudes toward the second treatment surface beyond the first electrode surface; and the second insulative surface of the second treatment surface protrudes toward the first treatment surface beyond the second electrode surface.
Johnson, in an analogous device, teaches where the insulative portions extend past the electrodes (Fig. 7A).  However similar to Yamauchi, Johnson teaches that the electrode portion can extend pas the insulating portions (Fig. 7B).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the electrode configuration in Yamauchi with the protruding insulating portions, as in Johnson.  It is seen to preform equally well by applying pressure on tissue and yield the same result of tissue coagulation. 
Claims 8 rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi and Odom as applied to claims 1 and 11 above, and further in view Anderson US 20120059371.
Regarding claim 8, Yamauchi teaches wherein the first electrode includes a first electrode surface; the second electrode includes a second electrode surface (Yamauchi Fig. 8 surfaces facing electrode surfaces facing each other); the first insulative surface includes a flat surface (Fig. 8 top of 95a); and the first insulative surface and the second electrode surface of the second treatment surface are capable of abutting against one another in a planar orientation (col 10 lines 37-50).
Yamauchi and Odom do not explicitly teach the second electrode surface includes a flat surface.
Anderson, in an analogous device, teaches where the insulation and electrodes can have protruding or flat configurations (Figs. 4A-4D).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the electrode configuration in Yamauchi with the flat insulating portions, as in Anderson.  It is seen to preform equally well by applying pressure on tissue and yield the same result of tissue coagulation.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi and Odom as applied to claims 1 and 11 above, and further in view of McGuinness US 3608554.
Regarding claims 9 and 10, See 112(b) above.  Yamauchi and Odom do not explicitly teach wherein the first treatment surface extends along the longitudinal axis; the first treatment surface includes a pair of electrically insulative first planar portions extending toward outer edges in a first direction and from the center along the widthwise directions perpendicular to the longitudinal axis in a second direction; the second treatment surface includes a pair of electrically insulative second planar portions extending toward the outer edges in the first direction and from the center along the widthwise directions in the second direction; and when the second treatment surface is brought into abutment against the first treatment surface, the pair of electrically insulative first planar portions and the pair of electrically insulative second planar portions are capable of abutting respectively against each other in a planar orientation and wherein the pair of electrically insulative first planar portions and the pair of electrically insulative second planar portions are slanted with respect to the first direction and the second direction, respectively.
McGuinness, in an analogous forceps device teaches where the insulating members on the side are slanted (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the insulating portions of Yamauchi and Odom to have a slant as in McGuinness.  The slanting of the surfaces prevents slipping of tissue (McGuinness col 4 lines 2-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794